DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of election and remarks to the restriction requirement filed 04/07/2022.
Receipt is also acknowledged for IDS filed 04/07/2022 and preliminary amendment filed 07/08/2020.
Claims 3-4, 6, 9-10, 12, 14-29, 35, 37, 39, 42, 44-45, 48, 50-54 and 56-57 are canceled. 
New claim 58 was added.
Claims 1-2, 5, 7-8, 11, 13, 30-34, 36, 38, 40-41, 43, 46-47, 49, 55 and 58 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 7-8, 11, 13, 30-34, 36, 38, 40-41, 43, 46-47 and 58 in the reply filed on 04/07/2022 is acknowledged.
Applicant also elected clonidine as the non-stimulant ADHD and methylphenidate as the stimulant ADHD and identified claims 1-2, 5, 7-8, 11, 13, 30-34, 40-41 and 58 as reading on the elected species.
However, because the prior art teaches amphetamines, methylpheniodate, dexamphetamines and dexmethylphenidate stimulant drugs and Atomoxetine, Guanfacine and Clonidine non-stimulant drugs, the election of species requirement is withdrawn.   Further, because Desai teaches method of administering its composition to treat ADHD, claim 55 is examined with the elected composition.
Therefore, claims 1-2, 5, 7-8, 11, 13, 30-34, 36, 38, 40-41, 43, 46-47, 55 and 58 are under consideration. 
Claim 49 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Priority
The examiner acknowledges this application as a 371 of PCT/CN2018/123400 filed 12/25/2018, and which claims benefit of CHINA PCT/CN2018/071966 filed 01/09/2018.

Use of ADHD in the claims:   ADHD is known to be abbreviation for attention-deficit hyperactivity disorder.   It is suggested that in at least claims 1 and 47 and 49, attention-deficit hyperactivity disorder be recited and ADHD be placed in parenthesis for further use in all in the claims without writing out the full name for the ADHD.
While clonidine has been elected for the non-stimulant ADHD drug and methylphenidate for the stimulant ADHD drug, the claims have not been amended to limit the non-stimulant drug to clonidine and the stimulant drug to methylphenidate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 8, 30-34, 36, 38, 40-41, 43, 46, 55 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 20130039960 A1) in combination with Faour (US 20010051185 A1).
For claim 1, Desai teaches an oral dosage form that comprises nanoparticle of stimulant and non-stimulant drugs for attention deficit hyperactivity disorder (ADHD) formulated to have different release schedules, the stimulant undergoes immediate release or is formulated to release upon administration and the non-stimulant undergoes delayed release (paragraphs [0008]-[0009], [0015]).   In some embodiments non-stimulant nanoparticles are enteric coated (paragraphs [0007], [0013]-[0015]).  In some embodiment, the stimulant is also enteric coated.   The teaching that the stimulant undergoes early release to achieve immediate release indicates nanoparticles that are immediate release.    Desai does not teach that its stimulant drug and nonstimulant drugs are erodible.   However, it is known in the art that enteric polymers or carriers are erodible (see paragraph [0042] of Faour).    Therefore at the effective date of the invention, one having ordinary skill in the art at effective date of the invention would reasonably expect that the stimulant and non-stimulant nanoparticles of Desai would predictably erode to immediately release the stimulant and release the non-stimulant at a later time to effect sustained release of the non-stimulant. 
For claims 2 and 5 and 8 and new claim 58, the multiple coated nanoparticles represent multiple layers and there is no specific surface area and thickness in claim 5.   Each nanoparticle is expected to have surface area and thickness associated with it.
For claim 30, Desai teaches that the non-stimulant is released between 2-9 hours (see at least paragraphs [0011], [0013]) and that a second non-stimulant is formulated to release 8, hors, 9 hours, …16 hours, etc (paragraph [0098]). 
For claim 31, Desai teaches that in some embodiments, immediate release for stimulant occurs in times including less than 30 mins or within 30 minutes (paragraphs [0025]-[0026], [0028]-[0031], [0035]).
For claim 32, Desai describes subtherapeutic doses (paragraphs [0007]-[0009], [0014], claims 3-4, 21, 26 and 35).
For claim 33 and 34 and 36 and 38, the non-stimulant drugs in Desai are Atomoxetine, Guanfacine and Clonidine (paragraphs [0007], [0009], [0011], [0013], [0022], [0024], [0036]-[0037], [0040], [0073], [0077] and [0160], claims 19, 33 and 52), the 1-4mg non-stimulant (paragraph [0009], claims 16 and 17) overlaps the claimed ranges 34, 36 and 38.
For claims 40-41, 43 and 46, the stimulant drugs are amphetamines, methylpheniodate, dexamphetamines, dexmethylphenidate (paragraphs [0007], [0009], [0011], [0013], [0026]-[0027], [0035]-[0040], [0071], [0073] and [0085], claims 18, 29, 36 and 48), the 5-15 mg stimulant (claims 13, 14, 49, paragraph [0009], [0011]) represents points within the claimed ranges.
For claim 55, Desai teaches treating ADHD (see the whole document with emphasis on at least paragraph [0015] and specifically teaches administering the composition to a subject ADHD (see the whole document with emphasis on at least paragraph [0015]).
Therefore, Desai in combination with Faour renders claims 1-2, 5, 8, 30-34, 36, 38, 40-41, 43, 46, 55 and 58 prima facie obvious.

Claims 7, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 47 is allowable over the prior art.   ADHD is known to be abbreviation for attention-deficit hyperactivity disorder.   It is suggested that 47 be amended to recite attention-deficit hyperactivity at the first occurrence with placing ADHD in parenthesis for further use in all in the claim without writing out the full name for the ADHD.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613